By the Court.

Lumpkin, J.
delivering the opinion.
By the Act of 1821, {Cobb 533,) a party may withdraw his claim once at his own instance, and without the consent *566of the plaintiff in execution. May this privilege be exercised on the first trial, at any time, before the jury have retired to consider of the case? We see nothing in the statute itself, nor in the reason of the law, which restricts the exercise of this right, as was done by the Court in this case.
Our judgment consequently is, that the decision below be reversed.
Judgment reversed.